ALLOWANCE
	This Office action is responsive to the amendment filed March 17, 2021.  Claims 1, 3, 6, 7, 9, 12, 21, 23, 26, and 27 were amended.  Claims 1-36 are pending.
	Applicant has amended the claims to overcome the 35 U.S.C. 112, second paragraph rejection of claims 1-36.  Therefore, claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to determining whether to perform the selective protection for at least one packet associated with at least one bearer corresponding to the APN included in the received message when the terminal supports the selecting protection mechanism and applying the selective protection to the at least one packet associated with at least one bearer when it is determined to perform the selective protection as recited in independent claims 1 and 21.  Independent claims 7, 12, and 27 recite similar language. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992